EXHIBIT 1 – FILED UNDER SEAL
EXHIBIT 2 – FILED UNDER SEAL
EXHIBIT 3
                                                                               Clerk of the Superior Court
                                                                               *** Electronically Filed ***
                                                                                  08/21/2020 8:00 AM
                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2019-009504                                                           08/20/2020


                                                                  CLERK OF THE COURT
 HONORABLE DANIELLE J. VIOLA                                           K. Cabral
                                                                        Deputy



 8901 L L C                                              JEFF A SHUMWAY

 v.

 TIMOTHY GOTTSCHALK, et al.                              ROBERT D MITCHELL



                                                         ALAN S BASKIN
                                                         JUDGE VIOLA




                            ORDER GRANTING PARTIAL STAY

        The Court has received and considered Defendants David Harbour and Abby Gottschalk
Harbour’s Motion to Stay Proceedings, the Response, the Reply, and the Notice of Joinder filed
by Defendants Timothy Gottschalk and Julianne Gottschalk. The Court concludes that the
pending federal matter and the instant matter are parallel proceedings (at least in part) that justify
a complete stay of this matter. There is sufficient similarity of the issues that some facts and
circumstances will necessarily overlap. The Court has further considered the extent to which the
Harbours may have to choose whether to invoke their Fifth Amendment Rights, the burden on the
other parties if a stay is ordered, the ongoing criminal investigation, the current trial date in the
federal matter, and the public interest in bringing this litigation to a conclusion.

       IT IS ORDERED granting Defendants David Harbour and Abby Gottschalk Harbour’s
Motion to Stay Proceedings in part as to discovery for a period of 90 days. The partial stay applies
to any discovery in the form of a deposition, interrogatory or request for admission as to
Defendants David Harbour and Abby Harbour only.

       IT IS FURTHER ORDERED setting a telephonic status conference on November 19,
2020 at 9:15 a.m. (time allotted: 15 minutes) to address the status of the pending federal matter
and whether the partial stay should be extended.
 Docket Code 028                              Form V000A                                        Page 1
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

 CV 2019-009504                                                        08/20/2020


       The conference will be held by:

                        THE HONORABLE DANIELLE J. VIOLA
                        MARICOPA COUNTY SUPERIOR COURT
                               EAST COURT BUILDING
                                101 WEST JEFFERSON
                             TH
                            7 FLOOR, COURTROOM 714
                                 PHOENIX, AZ 85003
                                   602-506-3442 TEL

        The parties shall call 602-506-9695 to access the Conference Bridge. (The long distance
toll free number is 1-855-506-9695). The system will prompt you to enter the conference pass
code. Enter the code 958767 followed by the # (pound) sign. If disconnected for any reason, repeat
instructions above. Note: Participants who call in prior to the Moderator (Court staff) opening
the bridge will hear music while waiting.




 Docket Code 028                            Form V000A                                      Page 2
EXHIBIT 4
EXHIBIT 5 – FILED UNDER SEAL
EXHIBIT 6 – FILED UNDER SEAL
